                  Case 18-12808-KG             Doc 419        Filed 08/23/19         Page 1 of 4



                         1N THE UNITED STATES BANKRUPTCY COURT

                                  FOR THE DISTRICT OF DELAWARE


In re:                                                            ) Chapter 11

 WHITE EAGLE ASSET PORTFOLIO, LP, et al.,l                        ) Case No. 18-12808(KG)
                                                                    (Jointly Administered)

                                     Debtors.                     )


                                       CERTIFICATE OF SERVICE

                I, Colin R. Robinson, hereby certify that on the 23rd day of August, 2019, I
caused a copy of the following documents)to be served on the individuals) on the attached
service lists) in the manner indicated:

                 [Signed] Oi•dei• Approving First and Final Fee Application of Kaso«~itz
                 Benson Torres LLP for Allo~~~ance of Compensation and Reimbursement of
                 Expenses as Special Litigation Counsel to the Debtors for the Period
                 December 13,2018 through June 19,2019 [Docket No. 416]

                 [Signed] Order Authorizing Debtors' Motion for Entry of an Order
                 Authorizing Debtors to File Under Seal Exhibit A to Fi~•st and Final Fee
                 Application of Kaso~i~itz Benson Torres I,LP for Allowance of Compensation
                 and Reimbursement of Expenses as Special Litigation Counsel to the Debtors
                 for the Period December 13, 2018 through June 19,2Q19 [Docket No. 417]

                 [Signed] Order Gt•anting Fift~~ Monthly and Final Application for
                 Compensation and Reimbursement of Expenses of P~chulski Stang Ziel~l &
                 Jones LLP,as Counsel for the Debtors and Debtors iii Possession,for the
                 Period November• i4,2018 t~~rough Juue 19,2019 [Docket No. X18]


                                                      /s/Colin R. Robinson
                                                      Colin R. Robinson(DE Bar No. 5524)




1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax identification
number include: White Eagle Asset Portfolio, LP (0691); White Eagle General Partner, LLC (8312); and
Lamington Road Designated Activity Company (7738). The location of the Debtors' service address in these
chapter 11 cases is 5355 Town Center Road, Suite 701, Boca Raton, FL 33486.


DOCS DE:222340.81 9385(/001
                Case 18-12808-KG       Doc 419   Filed 08/23/19   Page 2 of 4



White Eagle Asset Portfolio, LP, et al. —        Hind Delivery
2002 Service List(FCM)                           Zillah A. Frampton, Bankruptcy
Case No. 18-12808(KG)                            Administrator
Document No. 222331                              Delaware Department of Revenue
08 —Hand Delivery                                Carvel State Office Building, 8th Floor
20 —First Class Mail                             820 N. French Street
                                                 Wilmington, DE 19801

(Counsel to Debtors)                             Hand Delivery
Colin R. Robinson, Esquire                       (Counsel for Wilmington Trust/Emergent
Pachulski Stang Ziehl &Jones LLP                 Capital Representation)
919 N. Market Street, 17th Floor                 Andrew Skouvakis, Esquire
Wilmington, DE 19801                             K&L Gates LLP
                                                 600 N. King Street, Suite 901
Hand Deli~~ery                                   Wilmington, DE 19801
(United States Attorney)
David C. Weiss c/o Ellen Slights, Esquire        Hand Delivery
United States Attorney's Office                  (Counsel for Wilmington Trust National
District of Delaware                             Association)
Hercules Building                                Matthew B. Goeller, Esquire
1313 N. Market Street, Suite 400                 K&L Gates LLP
 Wilmington, DE 19899                            600 N. King Street, Suite 901
                                                 Wilmington, DE 19801
Hand Delivery
(United States Trustee)                          Hand Deliver~~
Juliet M. Sarkessian, Esquire                    (Top Unsecured Creditor)
Office of the United States Trustee              Scott E. Waxman,Esquire
J. Caleb Boggs Federal Building                  K&L Gates LLP
844 King Street, Suite 2207                      600 N. King Street, Suite 901
Lockbox #35                                      Wilmington, DE 19801
Wilmington, DE 19801
                                                 Hanel Delii~ery
Hand Delivery                                    (Counsel for CLMG Corp. and LNV
(Delaware Attorney General)                      Corporation)
Kathy Jennings, Esquire                          Jeffrey M. Schlerf, Esquire
Delaware Department of Justice                   Carl D. Neff, Esquire
Carvel State Office Building, 5th Floor          Fox Rothschild LLP
820 N. French Street                             919 N. Market Street, Suite 300
Wilmington, DE 19801                             Wilmington, DE 19801




DOCS DE2223311 93856/001
                  Case 18-12808-KG   Doc 419       Filed 08/23/19   Page 3 of 4



First Class Mail                                   First Class Mail
(Counsel for CLMG Corp. and LNV                    Secretary of Treasury
Corporation)                                       820 Silver Lake Boulevard, Suite 100
Thomas E. Lauria, Esquire                          Dover, DE 19904
Jesse L. Green, Esquire
White &Case LLP                                     First Class Mail
Southeast Financial Center                          US Department of Treasury
200 S. Biscayne Boulevard, Suite 4900               Office of General Counsel
Miami, FL 33131                                     1500 Pennsylvania Avenue, NW
                                                    Washington, DC 20220
First Class Mail
(Counsel to LNV Corporation and CLMG               Fi€~st Class Mail
Corp.)                                             (United States Attorney General)
David M. Turetsky, Esquire                         William Barr, Esquire
Andrew T. Zatz, Esquire                            Office of the Attorney General
Kimberly A. Haviv, Esquire                         US Department of Justice
Samuel P. Hershey, Esquire                         950 Pennsylvania Avenue,NW
 White &Case LLP                                    Washington, DC 20530-0001
 1221 Avenue of the Americas
New York, NY 10020-1095                            First Class Mail
                                                   (Pension Benefit Guaranty Corporation)
First Class Mail                                   Pension Benefit Guaranty Corporation
(Counsel for CLMG Corp. and LNV                    Office of the Chief Counsel
Corporation)                                       1200 K Street, NW
Jason N. Zakia, Esquire                            Washington, DC 20005
White &Case LLP
 111 S. Wacker Drive, Suite 5100                    First Class Mail
 Chicago, IL 60606-4302                             Securities and Exchange Commission
                                                    Marc P. Berger, Esquire
Fi~•st Class Mail                                   NY Regional Director
(Counsel for Wilmington Trust National              Brookfield Place, Suite 400
Association)                                        200 Vesey Street
David C. Neu,Esquire                                New York, NY 10281-1022
K&L Gates LLP
925 Fourth Avenue, Suite 2900                       First Class Mail
Seattle, WA 98104                                   Securities and Exchange Commission -
                                                    Headquarters
First Class Mail                                    100 F Street, NE
Secretary of State                                  Washington, DC 20549
Division of Corporations -Franchise Tax
John G. Townsend Building, Suite 4
401 Federal Street
Dover, DE 19901




                                               2
 DOCS DE:222331.1 93856/001
                 Case 18-12808-KG    Doc 419       Filed 08/23/19   Page 4 of 4



First Class Mail                                   First Class Mail
Securities and Exchange Commission                 (Top Unsecured Creditor)
Sharon Binger                                      Glenn J. Waldman, Esquire
Philadelphia Regional Director                     Waldman Trigoboff Hildebrandt & Calnan,
One Penn Center, Suite 520                         P.A.
1617 JFK Boulevard                                 Plaza 100, Suite 780
Philadelphia, PA 19103                             100 N.E. Third Avenue
                                                   Fort Lauderdale, FL 33301
First Class Mail
Internal Revenue Service                           First Class Mail
Centralized Insolvency Operation                   (Top Unsecured Creditor)
PO Box 7346                                        Omid Zareh, Esquire
Philadelphia, PA 19101-7346                        Weinberg Zareh Malkin Price LLP
                                                   45 Rockefeller Plaza, 20th Floor
Fiz•st Class Mail                                  New York, NY 10111
(Top Unsecured Creditor)
MLF Lexsery                                        First Class Mail
Nathan A. Evans, President &CEO                    (Counsel to Creditors JSARCO,LLC)
4350 East-West Highway, Suite 905                  Joseph E. Sarachek, Esquire
Bethesda, MD 20814                                 The Sarachek Law Firm
                                                   101 Park Avenue, 27th Floor
Fi~•st Class Mail                                  New York, NY 10178
(Top Unsecured Creditor)
Holland .& Knight LLP
Jesus E. Cuza, Esquire
701 Brickell Avenue, Suite 3300
Miami, FL 33131

First Class Mail
(Top Unsecured Creditor)
Curtis, Mallet-Prevost, Colt & Mosle, LLP
Gabriel Hertzberg, Esquire
101 Park Avenue
New York, NY 10178-0061

First Class Mail
(Top Unsecured Creditor)
Daniel Coker Horton &Bell,P.A.
Alfred Smith
4400 Old Canton Road, Suite 400
Jackson, MS 39215-1084




                                               3
DOCS DE:222331.1 93856/001
